Citation Nr: 1743634	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 6, 2012, for increased evaluation of bilateral deafness, from 60 percent to 100 percent disabling.

2.  Entitlement to an effective date earlier than September 6, 2012, for entitlement to special monthly compensation based on loss of use (deafness of both ears).

3.  Entitlement to an effective date earlier than September 6, 2012, for eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to July 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not establish an increase in severity of the Veteran's service-connected bilateral deafness in the year prior to September 6, 2012.

2.  The award of special monthly compensation was based on the grant of a 100 percent evaluation for bilateral deafness, which was effective September 6, 2012.

3.  Dependents' Educational Assistance benefits under Chapter 35 were assigned effective September 6, 2012, the same date the maximum rating evaluation was granted for the permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 6, 2012, for the award of a 100 percent rating for deafness, bilateral, are not met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  An effective date earlier than September 6, 2012, for the award of special monthly compensation based on the loss of use, deafness of both ears, is not warranted. 38 U.S.C.A. §§ 1114(k), 5110; 38 C.F.R. §§ 3.151, 3.400, 3.350(a).

3.  The criteria for an effective date earlier than September 6, 2012 for the award of Dependents' Educational Assistance benefits under Chapter 35 are not met.  38 U.S.C.A. §§ 3510, 5110, 5113; 38 C.F.R. §§ 3.807, 21.3021.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date of March 1, 2012, is warranted for his 100 percent rating for deafness because he informed the VA medical center (VAMC) in February 2012 of his treatment for Bell's palsy. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  38 C.F.R. § 3.400(o).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

After considering the evidence, the Board finds that the date of claim (September 6, 2012) is the appropriate effective date.  A March 2012 VAMC record reported that the Veteran had gone to Kaiser Permanente for ear pain, citing the Veteran that his ear was "swollen and [his] hearing aid was broken."  A later March 2012 VAMC record noted that the Veteran reported "he was unable to hear out of his left ear but the hearing returned after ear cleaning at Kaiser."  Finally, a May 2012 VAMC consult relayed the Veteran's report that his hearing had worsened since his last hearing evaluation in November 2009 but noted that his right-ear hearing was slightly better than it had been in November 2009 and his left-ear hearing had not significantly changed since November 2009.  The information in these VAMC records does not meet the standard that an increase in hearing loss was "factually ascertainable" prior to the date of claim, as these records do not demonstrate that the Veteran's hearing had worsened.

The Veteran contends that an increase is warranted as of the date he informed the VA of his treatment at Kaiser Permanente for Bell's palsy because VA gave him forms to signed that "allowed Kaiser to continue with the treatment"  (June 2014 Notice of Disagreement). The Veteran argues that the Bell's palsy caused diminished hearing.  As noted above, a March 2012 VAMC record reported that the Veteran had gone to Kaiser Permanente for ear pain, noting the Veteran's statement that his ear was swollen and his hearing aid was broken.  This VAMC record also stated that the Veteran signed an "ROI to obtain records."

Although it does not appear these records were requested, the Board finds that an increase in hearing loss would not have been factually ascertainable at that time, even if the records had been associated with the file.  Later submissions of the Veteran's Kaiser Permanente records show a February 2012 visit for ear pain radiating to the Veteran's jaw and forehead, which the provider assessed as otalgia and Bell's palsy.  Hearing loss was not discussed, except for a review of systems that stated "Negative for hearing loss."  Considering this evidence, an increase in hearing loss was not factually ascertainable within one year prior to the date of claim, and the Veteran's claim for an earlier effective date for bilateral deafness is denied.  

As to the claims for an earlier effective date for special monthly compensation based on loss of use, deafness of both ears, and Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35, an earlier effective date is not warranted as these effective dates are predicated on the effective date for the 100 percent evaluation for bilateral deafness.  The Board has no statutory or regulatory authority to award service connection for a special monthly compensation unless there is a service-connected disability which meets the requirements specified at 38 U.S.C.A. § 1114(k) and 38 C.F.R. 3.350(a).  Therefore, the Board cannot assign an effective date for special monthly compensation earlier than September 6, 2012, as the Veteran is not eligible for a 100 percent evaluation for bilateral deafness prior to that date.

Turning to the claim for an earlier effective date for DEA, for purposes of eligibility to DEA benefits under Chapter 35, the child, spouse, or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).

The August 2013 rating decision on appeal awarded DEA benefits under Chapter 35 effective September 6, 2012.  This is the same effective date as the award of a 100 percent evaluation for bilateral deafness, i.e. the date of the permanent total service-connected disability that formed the basis for the award. The criteria pertaining to the award of educational benefits provides that for effective dates assigned following the grant of benefits under Chapters 30, 31, 32, and 35 shall, to the extent feasible, correspond to the effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113.  In this case, as discussed above, the Board has found an effective date earlier than September 6, 2012, is not warranted for the grant of a 100 percent evaluation for bilateral deafness. As a permanent total service-connected disability did not exist at the time prior to September 6, 2012, prior eligibility for Chapter 35 benefits is not possible.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than September 6, 2012, can be assigned for the increased rating for bilateral deafness, special monthly compensation, or eligibility for DEA benefits; hence, the claims for earlier effective dates must be denied. 



ORDER

Entitlement to an effective date earlier than September 6, 2012, for the award of a 100 percent rating for deafness, bilateral, is denied.

Entitlement to an effective date earlier than September 6, 2012, for the award of special monthly compensation for loss of use, deafness of both ears, is denied.

Entitlement to an effective date earlier than September 6, 2012, for the award of Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


